Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on January 28, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3. 5, 7-8, 10, 12, 14-15, 17, 19, 21-29 (re-numbered as 1-20) are allowed.

Claims 2, 4, 6, 9, 11, 13, 16, 18, and 20 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Barry S. Goldsmith (Reg. # 39,690) on March 8, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.  (Currently Amended)  A method of operating a multi-tenant cloud system that 
at a first data center, authenticating a first client and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to also authenticate the first client, wherein the first data center comprises a master region for the first client and the second data center comprises a replica region for the first client where the resources are replicated from the master region to the replica region, wherein the first data center is located at a first geographic region and the second data center is located at a second geographic region that is different than the first geographic region;
dividing the resources into base data and regular data, wherein the base data is a minimum data needed to allow the resources to be available to the first client at the second data center from the second geographic region and the minimum data to allow the second data center to authenticate the first client from the second geographic region;
storing the base data in a chunked manner on a cloud storage in a base data export file;
storing the regular data in the chunked manner on the cloud storage in a regular data export file;
exporting the base data export file to the second data center; 
when the exporting the base data export file has completed, exporting the regular data export file to the second data center, wherein the first client can be authenticated directly at the second data center using the exported based data export file;
further comprising capturing an incremental change log during the exporting the base data export file and the exporting the regular data export file and computing a hash of the change log, the change log hashed into a partition on the first data center and hashed into the same partition on the second data center.

2.  (Canceled).

3.  (Original)  The method of claim 1, wherein after the exporting the regular data export file has completed, spawning a drain job comprising writing out pending change logs to a tenant database on the second data center.

4.  (Canceled).

5.  (Original)  The method of claim 1, further comprising dividing each of the base data and the regular data into stages, and the exporting is executed in parallel.

6.  (Canceled).

7.  (Currently Amended)  The method of claim [[4]]1, further comprising applying the incremental change logs after the base data export file and the regular data export file has been exported.

8.  (Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to operate a multi-tenant cloud system that provides identity management services, the 
 at a first data center, authenticating a first client and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to also authenticate the first client, wherein the first data center comprises a master region for the first client and the second data center comprises a replica region for the first client where the resources are replicated from the master region to the replica region, wherein the first data center is located at a first geographic region and the second data center is located at a second geographic region that is different than the first geographic region;
dividing the resources into base data and regular data, wherein the base data is a minimum data needed to allow the resources to be available to the first client at the second data center from the second geographic region and the minimum data to allow the second data center to authenticate the first client from the second geographic region;
storing the base data in a chunked manner on a cloud storage in a base data export file;
storing the regular data in the chunked manner on the cloud storage in a regular data export file;
exporting the base data export file to the second data center; 
when the exporting the base data export file has completed, exporting the regular data export file to the second data center, wherein the first client can be authenticated directly at the second data center using the exported based data export file;
further comprising capturing an incremental change log during the exporting the base data export file and the exporting the regular data export file and computing a hash of the change log, the change log hashed into a partition on the first data center and hashed into the same partition on the second data center.

9.  (Canceled).

10.  (Original)  The non-transitory computer-readable medium of claim 8, wherein after the exporting the regular data export file has completed, spawning a drain job comprising writing out pending change logs to a tenant database on the second data center.

11.  (Canceled).

12.  (Original)  The non-transitory computer-readable medium of claim 8, the operating further comprising dividing each of the base data and the regular data into stages, and the exporting is executed in parallel.

13.  (Canceled).

14.  (Currently Amended)  The non-transitory computer-readable medium of claim [[11]]8, the operating further comprising applying the incremental change logs after the base data export file and the regular data export file has been exported.

15.  (Currently Amended)  A multi-tenant cloud system data center that provides identity 
a first tenant database;
one or more processors coupled to the first tenant database and adapted to execute instructions to authenticate a first client and store resources that correspond to the first client in the first tenant database, the cloud system data center in communication with a second data center that is configured to also authenticate the first client, wherein the cloud system data center comprises a master region for the first client and the second data center comprises a replica region for the first client where the resources are replicated from the master region to the replica region, wherein the cloud system data center is located at a first geographic region and the second data center is located at a second geographic region that is different than the first geographic region;
the processors further adapted to divide the resources into base data and regular data, wherein the base data is a minimum data needed to allow the resources to be available to the first client at the second data center from the second geographic region and the minimum data to allow the second data center to authenticate the first client from the second geographic region, store the base data in a chunked manner on a cloud storage in a base data export file, store the regular data in the chunked manner on the cloud storage in a regular data export file, export the base data export file to the second data center for storing in a second tenant database and when the exporting the base data export file has completed, export the regular data export file to the second data center for storing in the second tenant database, wherein the first client can be authenticated directly at the second data center using the exported based data export file;
the processors further adapted to capture an incremental change log during the exporting the base data export file and the exporting the regular data export file and compute a hash of the change log, the change log hashed into a partition on the first data center and hashed into the same partition on the second data center.

16.  (Canceled).

17.  (Original)  The multi-tenant cloud system data center of claim 15, wherein after the exporting the regular data export file has completed, spawning a drain job comprising writing out pending change logs to a tenant database on the second data center.

18.  (Canceled).

19.  (Original)  The multi-tenant cloud system data center of claim 15, the processors further comprising dividing each of the base data and the regular data into stages, and the exporting is executed in parallel.

20.  (Canceled).

21.  (Currently Amended)  The multi-tenant cloud system data center of claim [[18]]15, the processors further applying the incremental change logs after the base data export file and the regular data export file has been exported.

22.  (Previously Presented)  The method of claim 1, wherein the minimum data to allow the second data center to authenticate the first client comprises the minimum data for the first 

23.  (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the minimum data to allow the second data center to authenticate the first client comprises the minimum data for the first client to be considered available in the second data center.

24.  (Previously Presented)  The multi-tenant cloud system data center of claim 15, wherein the minimum data to allow the second data center to authenticate the first client comprises the minimum data for the first client to be considered available in the second data center.

25.  (Previously Presented) The method of claim 5, wherein the stages comprise a fetch stage, a process stage and an insert stage.

26.  (Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the stages comprise a fetch stage, a process stage and an insert stage.

27. (New) The method of claim 1, wherein the first data center and the second data center each comprise a sharded queue that publishes messages to the partition based on the hash.

28. (New) The non-transitory computer-readable medium of claim 8, wherein the first data center and the second data center each comprise a sharded queue that publishes messages to 

29. (New) The multi-tenant cloud system data center of claim 15, wherein the first data center and the second data center each comprise a sharded queue that publishes messages to the partition based on the hash.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach dividing the resources into base data and regular data, wherein the base data is a minimum data needed to allow the resources to be available to the first client at the second data center from the second geographic region and the minimum data to allow the second data center to authenticate the first client from the second geographic region; storing the base data in a chunked manner on a cloud storage in a base data export file; storing the regular data in the chunked manner on the cloud storage in a regular data export file; exporting the base data export file to the second data center; and when the exporting the base data export file has completed, exporting the regular data export file to the second data center, wherein the first client can be authenticated directly at the second data center using the exported based data export file; further comprising capturing an incremental change log during the exporting the base data export file and the exporting the regular data export file and computing a hash of the change log, 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3. 5, 7, 10, 12, 14, 17, 19, 21-29 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MD I UDDIN/Primary Examiner, Art Unit 2169